1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     JIMMY RECO WILLIAMS,                                 Case No. 3:20-cv-00508-MMD-WGC

5                                         Plaintiff,                   ORDER
             v.
6
      BRANDON STUBBS, et al.,
7
                                      Defendants.
8

9    I.     DISCUSSION

10          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

11   (“NDOC”), initiated this action with a civil rights complaint pursuant to 42 U.S.C. § 1983.

12   (ECF No. 1-1.) Plaintiff has since filed an affidavit, notices, and other complaints, which

13   all appear to be attempts to add additional factual allegations to his complaint (ECF Nos.

14   4, 6, 7, 10, 13, 14.) Plaintiff has also filed a motion for update (ECF No. 11) a motion for

15   recovery (ECF No. 15) and a motion for camera footage (ECF No. 16). These motions

16   are all difficult to understand, but it appears that in each of them Plaintiff is attempting to

17   add factual allegations to his complaint.

18          The Court will not piecemeal Plaintiff’s complaint together. Plaintiff’s operative

19   complaint must contain all claims, defendants, and factual allegations that Plaintiff wishes

20   to pursue in this lawsuit. The Court will not consider any allegations in Plaintiff’s various

21   filings since the initial complaint, and the Court denies Plaintiff’s motions (ECF Nos. 11,

22   15, 16), as they all appear to be attempts to add additional facts to the complaint.

23   However, the Court grants Plaintiff leave to file a fully complete first amended complaint.

24          If Plaintiff chooses to file a first amended complaint, he is advised that a first

25   amended complaint supersedes (replaces) the original complaint and, thus, the first

26   amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard

27   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party

28   was named in the original complaint is irrelevant; an amended pleading supersedes the

                                                       1
1    original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding

2    that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims

3    in a subsequent amended complaint to preserve them for appeal).               Plaintiff’s first

4    amended complaint must contain all claims, defendants, and factual allegations that

5    Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff must file the first amended

6    complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First

7    Amended Complaint.”

8    II.    CONCLUSION

9           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motions (ECF Nos. 11,

10   15, 16) are denied.

11          IT IS FURTHER ORDERED that, if Plaintiff chooses to file a first amended

12   complaint, Plaintiff will file the first amended complaint within 30 days from the date of

13   entry of this order.

14          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the

15   approved form for filing a § 1983 complaint, instructions for the same, and a copy of his

16   affidavits, notices, complaints, and motions (ECF Nos. 1-1, 4, 6, 8, 10, 11, 13, 14, 15, 16).

17   If Plaintiff chooses to file a first amended complaint, he must use the approved form and

18   he will write the words “First Amended” above the words “Civil Rights Complaint” in the

19   caption.

20          IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended

21   complaint, the Court will screen the original complaint (ECF No. 1-1) only and will not

22   consider any allegations in Plaintiff’s other filings (ECF Nos. 4, 6, 8, 10, 11, 13, 14, 15,

23   16).

24

25                     8th day of June 2021.
            DATED THIS ___

26

27                                             UNITED STATES MAGISTRATE JUDGE
28
                                                  2
